Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Denike et al (US 7,325,569). The valve of Denike et al disclose a system (100) comprising: a casing (112); and a butterfly valve (110) disposed within an interior of the casing, the butterfly valve including: a body defining an opening; a disc (118) rotatable within the body about an axis of rotation to selectively close the opening, the disc having at least one opening (132) therethrough; and a first flap (120) and a second flap (120), each rotatably attached to the disc to selectively cover a portion of the at least one opening; wherein the butterfly valve is movable between (i) a first position in which the disc and the first and second flaps are in closed positions (see Figure 5), (ii) a second position in which the disc is in a closed position and the first and second flaps are in open positions (see Figure 4), and (iii) a third position in which the disc is in an open position (see Figure ). The flaps (120) are configured to move to an open position when a differential pressure across the flaps reaches a predetermined value; see col. 2, lines 2-11 and col. 4, lines 1-25. The butterfly valve of Denike et al is disclosed to be used in an aircraft air duct, see col. 1, lines 6-10. The butterfly valve of Denike et al is not disclosed to be used in a fueling system. It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to use the butterfly valve of Denike et al in a refuel adapter for the purpose of controlling flow of fuel through the adapter. The first position is readable as a static position since fuel at less than the predetermined value would not flow past the butterfly valve. The second position is readable as the refuel position since fuel above the predetermined value will flow past the butterfly valve. The third position is readable as the defuel position because fuel can be removed at any pressure since the disc is in the open position.
    As to claims 2, 3 and 17, wherein the first and second flaps (120) are connected to the disc (118) via a common hinge (140) and the common hinge (140) is positioned substantially along a diameter of the disc; see Figure 3.
    As to claims 4-6 and 19, wherein an axis of rotation of the first flap and the second flap is substantially transverse to the axis of rotation of the disc and the first flap and the second flap are at least one 
   As to claim 8-10, the at least one opening includes two openings (132); however Denike et al states that more openings (132) may be formed in the disc (118); see col. 4, lines 5-8. It would have been obvious in view of this teaching of Denike et al to have the opening formed with four openings of substantially the same size for the purpose of further dividing the fluid flow openings in the disc.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Denike et al as applied to claims 1 and 16, respectively, above, and further in view of Brinks (US 2008/0197312). The butterfly valve of Denike et al lacks having a handle non-rotatably connected to the disc, the handle being configured to actuate rotation of the disc within the body. The butterfly valve of Denike et al discloses an electrical actuator (128) for the butterfly valve but states that other actuators including mechanical may be used to actuate the butterfly valve; see col. 3, lines 28-44. The patent publication of Brinks teaches mechanically actuating a butterfly valve (10) using a handle; see paragraph [0043]. In view of the teaching of Brinks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a handle as a substitute means of actuating the butterfly valve of Denike et al.

 Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Denike et al as applied to claim 1 above, and further in view of Brown (US 3,168,906). The casing of Denike et al lacks including a first component and a second component removably attached to each other. The patent to Brown teaches the above exception in having a valve casing including a first component (86) and a second component (72) removably attached to each other; see Figure 6. The first component (86) includes a bend readable at being at substantially 90 degrees; see Figure 6. In view of the teaching of .   

Claims 15 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Denike et al as applied to claims 1 and 16, respectively, above, and further in view of Hartman (US 2017/0016540). The butterfly valve of Denike et al is not disclosed to be pressure balanced. The above exception is taught in the patent publication of Hartman wherein butterfly valves are pressure balanced to make the valves ideal for controlling high pressure fluids; see paragraph [0007]. In view of the teaching of Hartman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pressure balanced the butterfly valve of Denike et al for the purpose of allowing the valve to capable of controlling high pressure fluids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN L LEE/Primary Examiner, Art Unit 3753